Citation Nr: 0631283	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-10 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits for an earlier effective 
date for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to May 
1945.  He died on April [redacted], 2003.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, and for entitlement to accrued benefits.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in January 2006.

Recently, the Board granted the appellant's motion to advance 
this case on the docket due to the appellant's advanced age.  
38 C.F.R. § 20.900(c)(2006).


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in April 2003.  The veteran's death certificate reflects 
that the cause of the veteran's death was hypertensive and 
atherosclerotic cardiovascular disease.  A gastrointestinal 
bleed due to a duodenal ulcer was listed as another 
significant condition contributing to death but not resulting 
in the underlying cause.  

2.  At the time of his death, the veteran was service 
connected for post traumatic stress disorder (PTSD), at a 50 
percent evaluation.

3.  Hypertensive and atherosclerotic cardiovascular disease 
is not of service origin and was first manifested many years 
after service.

4.  A disease or disability of service origin was not 
involved in the veteran's death.

5.  At the time of the veteran's death, there were no unpaid 
VA benefits due him, nor was there a claim pending for 
additional VA benefits based on such medical expenses.


CONCLUSION OF LAW

1.  Hypertensive and atherosclerotic cardiovascular disease 
was not incurred in or aggravated by active duty and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

2.  A disease or disability of service origin did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).

3.  The requirements for entitlement to accrued benefits on 
the basis of entitlement to an earlier effective date for the 
grant of PTSD have not been met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a letter dated in July 2002.  
The originating agency essentially asked the appellant to 
submit any pertinent evidence in her possession, and 
specifically informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains medical records which will be addressed as 
pertinent, particularly, the veteran's VA and private 
treatment records.  In addition, neither the appellant nor 
her representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence. Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the appellant in the development of the facts 
pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of this claim, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains medical records which 
will be addressed as pertinent, particularly, the veteran's 
VA and private treatment records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the appellant or on her behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).


Entitlement to service connection for the cause of the 
veteran's death.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Certain conditions, such as cardiovascular-renal disease and 
psychoses, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2006); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

In this regard, the Board again notes that the veteran's 
cause of death as listed on his death certificate is 
hypertensive and atherosclerotic cardiovascular disease.  A 
gastrointestinal bleed due to a duodenal ulcer was listed as 
another significant condition contributing to death but not 
resulting in the underlying cause.  In this regard, the Board 
notes that there is no evidence of record, nor has it been 
contended, that either of these disabilities was directly or 
presumptively related to service.  These disabilities did not 
manifest until many years after the veteran's separation from 
service, and there is no competent evidence relating 
cardiovascular disease or duodenal ulcer disease to active 
service.

However, the appellant's main contention is that the 
veteran's PTSD caused or aggravated his hypertensive and 
atherosclerotic cardiovascular disease, thus secondarily 
causing or hastening his death.  However, in this regard, the 
Board notes that the preponderance of the evidence of record 
indicates that the veteran's PTSD is not related to his cause 
of death.  The Board finds particularly probative the opinion 
of a VA cardiologist dated August 2006.   That cardiologist 
indicated that he had reviewed the veteran's claims folder, 
and noted the veteran's prior medical history.  The examiner 
found that the veteran carried diagnoses of hypertension and 
aortic stenosis, both of which could contribute to left 
ventricular hypertrophy.  The examiner noted that PTSD could 
certainly contribute to difficulty in hypertension control, 
but that in his opinion, there was less than a 50 percent 
probability that PTSD contributed substantially or materially 
to the principal cause of the veteran's death, specifically 
hypertensive and atherosclerotic heart disease.  The Board 
finds this opinion particularly probative in that it was 
given by a cardiologist, and after a full review of the 
veteran's claims file.

The Board does recognize the opinion from a private 
psychologist dated May 2005 which indicates that recent 
medical research has confirmed the cause and effect link 
between significant PTSD symptomatology and marked physical 
illness, such that the medical community now believes that 
the prolonged stress of a severe PTSD condition can have a 
deleterious effect on the wellness of the physical body, and 
can result in, or greatly exacerbate, physical problems.  
However, this psychologist does not cite any medical articles 
or treatises in support of her statement.  Nor does she offer 
any opinion as to whether the veteran's specific conditions 
resulting in his death were related to his specific diagnosis 
of PTSD; she only offers a general opinion as to a potential 
relationship between PTSD symptomatology and physical health.  
As this opinion does not specifically address the veteran's 
situation and does not offer any medical evidence in support 
of the theories presented, the Board finds it of limited 
probative value.

Also noted is a statement dated April 2005 from a private 
physician's assistant, who appears to relate the veteran's 
death from hypertensive and atherosclerotic cardiovascular 
disease to PTSD, and who also found that a gastrointestinal 
bleed due to a duodenal ulcer, which was listed as a 
contributory cause of death, was related to PTSD.  The Board 
does not find this opinion as probative as that of a VA 
cardiologist dated August 2006; initially, the Board notes 
that this opinion is offered by a physician's assistant, not 
by a doctor and certainly not a cardiologist.  Secondly, 
while this physician's assistant indicated that he reviewed 
the veteran's available medical records, it is not clear that 
the physician's assistant reviewed the veteran's entire 
claims file, as the cardiologist did, in forming his opinion.  
Finally, the Board points out that a gastrointestinal bleed, 
as noted on the veteran's death certificate, was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause. Thus, the Board finds this opinion 
of limited probative value.

Therefore, the Board finds that the preponderance of the 
evidence of record is against a finding of service connection 
for the cause of the veteran's death, under either a direct 
basis, presumptive basis, or a secondary basis, to include as 
secondary to the veteran's PTSD diagnosis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to accrued benefits for an earlier effective date 
for the grant of service connection for PTSD.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2006).  A consequence of the derivative nature of a 
surviving spouse's claim for entitlement to a veteran's 
accrued benefits is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to base his or her own application. Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1996).  These provisions do 
not limit a survivor's recovery of accrued benefits to those 
benefits accrued in the two-year period immediately prior to 
a veteran's death.  Terry v. Principi, 367 F.3d 1291 (Fed. 
Cir. 2004).  (Pursuant to the Veterans Benefits Act of 2003, 
the law has been changed to eliminate the 2-year limit on 
payment of accrued benefits, but such only applies to deaths 
on or after December 16, 2003.)

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary' s death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2006); Hayes v. Brown, 4 Vet. App. 353 (1993).

It is the appellant's contention that she is entitled to 
accrued benefits on the basis of entitlement to an earlier 
effective date for service connection for PTSD.  Essentially, 
the appellant's argument is that the veteran should have been 
awarded service connection for PTSD from April 11, 1980, the 
date that PTSD was added as a diagnostic code to the Rating 
Schedule.

The evidence of record reflects that the veteran was paid all 
benefits to which he was entitled under existing ratings.  
While the Diagnostic Codes were modified in 1980 to include 
the addition of PTSD, the veteran had been in continuous 
receipt of benefits due to a psychiatric condition since the 
day after his separation from service.  While the veteran's 
specific diagnosis was changed from anxiety neurosis to PTSD 
by a November 1995 rating decision, the veteran has been 
rated continuously, since his separation from service, for 
the same psychiatric criteria.  Thus the veteran could not be 
entitled to an additional rating for PTSD during the period 
that he was also receiving benefits for an anxiety neurosis.  
38 C.F.R. § 4.14 (2006).

Also, as the Federal Circuit noted, accrued benefits are a 
derivative benefit, and an essential requirement for an 
accrued benefits claim by a survivor is that the veteran had 
an outstanding claim for the VA benefit pending when he died.  
See Jones, supra.  In the present case, the veteran did not 
have a claim for an earlier effective date from the grant of 
service connection for PTSD, or any other claim, pending at 
the time of his death.  Thus, there can be no accrued 
benefits on this basis.  In short, the appellant has failed 
to state a claim upon which relief may be granted.  The law, 
not the evidence, governs the outcome of this case, and as a 
matter of law the appellant's claim for accrued benefits 
based on entitlement to an earlier effective date for the 
grant of service connection for PTSD must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits for an earlier effective date 
for the grant of service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


